PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/963,773
Filing Date: 9 Dec 2015
Appellant(s): Jang et al.



__________________
Peter F. Corless
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301796 A1 (Ohtomo) in view of US 2006/0019163 A1 (Amatucci), US 2016/0293958 A1 (Iwamoto), CN 101863467 A (Tao) and US 2007/0248888 A1 (Seino).
Regarding claims 1, 4, 8-10 and 15-17, Ohtomo discloses a method of producing a sulfide solid electrolyte material for a lithium battery [0045], comprising mixing Li2S and P2S5 to yield a starting material composition, vitrifying the starting material composition in a first mechanical milling process (at a first milling temperature) to yield an intermediate, and vitrifying the intermediate in a second mechanical milling process (at a second milling temperature) [0048].
Although not specifically disclosed by Ohtomo, it would have been obvious to one of ordinary skill in the art that there may be slight fluctuations in temperature between the first and second milling processes, for example due to changes in ambient conditions. Note that the claim does not specify any particular degree of difference between the first and second milling temperatures.

Ohtomo does not teach that the first milling temperature is from about -300 °C to about -1 °C and is established by using any of the claimed refrigerants. Iwamoto however teaches a fusion super-rapid cooling method in which a fused product is brought into contact with liquid nitrogen, as an equivalent to mechanical milling for synthesizing a sulfide-based solid electrolyte [0109]. Tao further teaches that grinding material into powder by cryogenic freezing polishing under -160 °C ~ 0 °C condition can achieve a smaller particle diameter than existing technology and therefore the powder is easily mixed [page 2 lines 24-25, 33-34, 47-50]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to establish a first milling temperature of from about -300 °C to about -1 °C, as in Tao, by using liquid nitrogen, as in Iwamoto, to perform the first mechanical milling process of Ohtomo, as a combination of known methods effective to synthesize a sulfide-based solid electrolyte and because it would reduce particle size and improve mixing. See MPEP 2114.06 I. In re Kerkhoven, In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).
Ohtomo does not teach heating the resulting material from the second milling. Seino however teaches subjecting a vitreous lithium sulfide electrolyte to heat treatment preferably at a temperature of 200 to 290° C for 5 min to 24 hours, because a partially or completely crystallized lithium ion conductive inorganic solid electrolyte can be obtained through the heat treatment that has a high ionic conductivity and can be used for a lithium battery having excellent long-term stability [0062], [0073]-[0077]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to heat the vitrified material from the second milling process of Ohtomo to a temperature of 200 to 290° C for 5 min to 24 hours, as in Seino, with the reasonable expectation of sufficiently crystallizing the material to yield excellent properties for use in a lithium battery.
Regarding claim 5, although not specifically disclosed by Ohtomo, it would have been obvious to repeat the first milling process in order to provide a higher transformation rate of starting material composition into the intermediate [0062]. See MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 6, Ohtomo further discloses that the second milling process is performed at normal temperature (i.e. about 25°C) [0069].
Regarding claim 7, Ohtomo further discloses that the second milling process is performed at 200 rpm to 500 rpm for 1 to 50 hours [0071]. Although the claimed ranges are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 11-14, because the combination of Ohtomo, Amatucci, Iwamoto, Tao and Seino teaches the same method for producing the same material as claimed, it appears that the produced lithium ion conductive sulfide compound of the combination will have the same or substantially similar peaks as claimed. See MPEP 2112. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

(2) Response to Argument
Applicant's arguments have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that Iwamoto does not teach the claimed first milling temperature (T1) of about -300°C to about -1°C, however, this feature is taught by Tao.
In response to applicant's argument that the claimed method can suppress ductility of the sulfide raw material and can form a lithium ion conductor with a new ion cluster distribution, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the super-rapid cooling method taught by Iwamoto requires heating the raw materials to the point of melting prior to the rapid cooling, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, the claims do not specify any temperature of the mixture prior to the first mechanical milling, and the open-ended claim language “comprising” allows for additional steps in the claimed method. Therefore, heating the mixture of raw materials to the melting point and then cooling the mixture rapidly to mill In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further argues that nothing in Iwamoto indicates that the raw materials can be in a grinding process at low temperature ranges during the super-rapid cooling. However, Iwamoto teaches both the super-rapid cooling process, such as by bringing the product into contact with liquid nitrogen, and a mechanical milling method as equivalents, in paragraph [0109]. Therefore, combining mechanical milling with super-rapid cooling by bringing the product into contact with liquid nitrogen, to arrive at the claimed step of a first mechanical milling at low temperature with a refrigerant would have been suggested to one of ordinary skill in the art by the disclosure of Iwamoto, because it is obvious to combine equivalents each of which is taught by the prior art to be useful for the same purpose. See MPEP 2114.06 I. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Furthermore, the combined processes of milling while at low temperature is expressly disclosed in Tao.
The applicant refers to the Rule 132 Declaration submitted February 3, 2020. However, the Declaration addresses a previous rejection based upon Ohtomo, Amatucci, Iwamoto and Seino under 35 USC 103, as set forth in the Non-Final Office Action dated October 3, 2019, not the current rejection, based upon Ohtomo, Amatucci, Iwamoto, Seino and Tao, as set forth in 
The applicant argues that the mere combined process of a fusion super-rapid cooling described in Iwamoto and the milling process as described in Ohtomo would not be able to produce the compounds manufactured by the claimed method, but has failed to show any difference from the cryogenic freeze polishing under -160°C ~ 0°C condition as taught by Tao.
It is also noted that the evidence presented in the Declaration is unclear. The Declaration includes a series of photographs in section 9 showing the process used in the Comparative Example, but no specific description of the photographs, nor any other detailed description of the process is included. The description in section 7 states that the compounds were manufactured “by a first milling with super-rapid cooling process”, however the photographs do not appear to show, or else it cannot be determined where/how, any milling is included. As such, it is uncertain whether the Comparative Example actually uses the super-rapid cooling in combination with the first mechanical milling, or if the super-rapid cooling is merely used in place of the first mechanical milling.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Ohtomo and Iwamoto, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion to combine the super-rapid cooling of Iwamoto with the first mechanical milling of Ohtomo is found in the knowledge generally available to one or ordinary skill in the art, as known from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960), combined with Iwamoto’s disclosure at paragraph [0109] of mechanical milling and super-rapid cooling as equivalent methods, because it is obvious to combine equivalents each of which is taught by the prior art to be useful for the same purpose.
The applicant alleges that the cryogenic freezing polishing in Tao is not relevant to the instantly claimed process. This is not persuasive because Tao teaches the same first mechanical milling as claimed, namely, grinding a material into powder (i.e., mechanical milling) under -160 °C ~ 0°C condition (i.e., a first milling temperature (T1) from about -300 °C to about -1 °C) (see Tao page 2 lines 24-25, 33-34, 47-50). The applicant has failed to show any difference between the claimed first mechanical milling method and the cryogenic freezing polishing in Tao. 

It is noted that the other cited references, Amatucci and Seino, are relied on only to teach the use of a spex mill and to teach the claimed heating step, respectively, and have not been argued by the applicant.
For the above reasons, it is believed that the rejections should be sustained.

/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727     
                                                                                                                                                                                                   
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.